Citation Nr: 1506676	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an increased initial disability rating in excess of 20 percent for a right shoulder disability, for the period beginning on April 2, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 13, 1979 to October 31, 1979; from January 25, 1991 to March 26, 1991; and from June 9, 2001 to June 23, 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2002 and March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Board denied the Veteran's claims initially in a December 2004 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a Joint Motion for Remand in a September 2005 Order.  The Joint Motion included a withdrawal of the Veteran's appeal with regard to an increased disability for his right shoulder disability prior to April 2, 2002.  Therefore, the remaining increased disability rating issue is for the rating period beginning on April 2, 2002.  

The Board remanded the Veteran's claims in August 2006.  After the claims were subsequently returned to the Board after development, the Board denied them again in December 2007, and the Veteran again appealed the Board's decision to the Court.  In a November 2008 Order, the Court granted another Joint Motion for Remand.  Pursuant to the Court's remand, the Board remanded the Veteran's claims for further development in March 2010.  The Board again remanded the Veteran's claims in May 2014 to obtain Social Security Administration disability records, recent VA records, and an examination..  

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to September 4, 2003, the Veteran's service-connected right shoulder disability was manifested by disability equating to limitation of motion of forward flexion or abduction at shoulder level.  

2.  From September 4, 2003, the Veteran's service-connected right shoulder disability has been manifested by disability equating to limitation of motion of forward flexion or abduction to midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  Between April 2, 2002, and September 4, 2003, the criteria for a rating in excess of 20 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2014).

2.  From September 3, 2003, the criteria for a 30 percent rating, but no higher, for the Veteran's service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2002, February 2004, and August 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue of increased disability rating for the service-connected right shoulder, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and Social Security Administration records.  Also, VA afforded the Veteran relevant examinations and opinions in September 2002, July 2003, March 2007, April 2010, March 2013, and August 2014.  Those examinations described the Veteran's right shoulder disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
 
II. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated under Diagnostic Code (DC) 5019. 38 C.F.R. § 4.71a, DC 5019, used in rating bursitis, instructs that the disability will be rated on limitation of motion of the affected part as degenerative arthritis.  

DC 5003, used in rating degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 471a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, or not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Veteran is right handed, so his right arm is the major arm.  Under DC 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating. When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm. 38 C.F.R. § 4.71.  Thus, to warrant a rating in excess of 20 percent for any period during the course of this appeal, there must be limitation of motion of forward flexion or abduction to midway between the side and shoulder level.  

Rating period between April 2, 2002, and September 4, 2003

After review of clinical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected right shoulder disability for the rating period between April 2, 2002, and September 4, 2003.  

The Veteran first sought treatment for his right shoulder in April 2002, where initial x-rays of his right shoulder showed "AC joint degeneration and a little subacromial sclerosis and narrowing.  An MRI in June 2002 revealed minimal impingement.  In a follow-up physical examination in August 2002, the Veteran could abduct his arms to 90 degrees on both sides, despite them feeling "quite weak and pulling on him."  The Veteran received cortisone injections bilaterally to treat shoulder pain throughout this series of visits.  

VA afforded the Veteran an examination in September 2002.  Physical examination revealed tenderness anteriorly.  Forward flexion was 130 degrees with pain at the end.  Abduction was 120 degrees with pain at the end.  The examiner provided a diagnosis of right shoulder injury.  The examiner noted an x-ray history, but no MRI report was noted.  The examiner noted a normal radiographic exam of the right shoulder.  In a VA examination in July 2003, the Veteran demonstrated range of motion values of 90 degrees for elevation and abduction.  

A disability rating of 20 percent for this period is warranted because the evidence shows limitation of motion of the Veteran's arm at shoulder level or above.  The evidence does not show the Veteran's range of motion was limited to midway between the side and shoulder level at any time during the period at issue.  The VA examination in July 2003 demonstrates, at worst, a range of motion of 90 degrees.  

Additionally, no additional compensation is warranted for painful motion, fatigue, weakness, or incoordination. There is no indication that the Veteran was experiencing additional limitation due to functional loss during this timeframe. His pain was only at the ends of the range of motion, and those ranges of motion exceeded the levels required for a 20 percent evaluation. Moreover, his painful motion is being contemplated in his 20 percent evaluation given that this is assigned for limitation to shoulder level, or 90 degrees, and despite his having range of motion beyond 90 degrees, a 20 percent rating is assigned to accommodate painful motion. There is no evidence of flare-ups during this time. Thus, the preponderance of the evidence is against a disability rating in excess of 20 percent under Diagnostic Code 5201 for this period. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Rating period from September 4, 2003

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent disability rating, but no higher, is warranted for his service-connected right shoulder disability from September 4, 2003 forward.  

VA treatment notes from 2003 document a series of visits to treat the Veteran for shoulder injuries.  On September 4, 2003, the Veteran presented with bilateral upper extremity pain.  Physical examination revealed bilateral shoulder tenderness.  The treatment note documents markedly limited range of motion values.  Specifically, forward flexion was 45 degrees before there was significant pain, and abduction was 45 degrees.  This corresponds to the range of motion midway between his side and shoulder level as contemplated by the 30 percent rating criteria under DC 5201.  

In a January 2004 VA examination, the examiner found a range of motion of 90 degrees for both forward flexion and abduction with pain at 90 degrees for both.  The next time the Veteran's range of motion of his right shoulder was measured was at another VA examination in March 2007.  Forward flexion measured three times was 60, 65, and 65.  Abduction was 75, 75, and 75.  The examiner noted the Veteran showed signs of pain during the testing process, which limited the Veteran's ability to move.  In an April 2010, a VA examiner measured the Veteran's right arm abduction values at 80 degrees with the Veteran complaining of discomfort throughout the process.  

The Veteran underwent an arthroscopic surgery on his right shoulder in February 2012.  Post-surgical findings were essentially frayed and enlarged interarticular biceps tendon, bursitis, type III acromion, and acromioclavicular arthrosis.  Despite this surgery, the Veteran's right arm abduction value was still 80 degrees at a March 2013 VA examination.  The examiner noted functional loss, pain on movement, and pain on palpation.  Finally, in another VA examination for his right shoulder in August 2014, physical examination revealed right shoulder flexion of 85 degrees with pain beginning at 60 degrees.  Abduction measurements were 85 degrees with pain beginning at 80.   

The Board finds that the competent medical evidence of record tends to show that the Veteran experienced limitation of motion of the arm closer to midway between the side and shoulder level than to shoulder level since September 4, 2003.  More often than not, the Veteran's range of motion for abduction was between 60 and 80 degrees.  In reaching this conclusion, the Board has considered this history as well as the issue of whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  Here, the Board notes the Veteran's reported impairment of function and has considered the lay statements submitted by the Veteran's spouse, coworkers, and neighbor regarding his functional loss in the shoulder.  It is with consideration of the Veteran's reported functional loss of use of the right shoulder, including due to pain, tenderness, and weakness in the right shoulder, and the VA examination opinions regarding limitation of motion of the right arm, that the evidence shows limitation of motion or function of the right shoulder that more nearly approximates limitation of motion of the right arm midway between the side and shoulder level that is required for a 30 percent rating.   

The Board also concludes that a disability rating in excess of 30 percent is not warranted for this period as the evidence does not show limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  

For these reasons, and with consideration of additional limiting factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and DeLuca, and by resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a rating of 30 percent for a right shoulder disability have been more nearly approximated for the rating period from September 4, 2003.  38 C.F.R. §§ 4.3, 4.7.  The Veteran's right shoulder (major) disability has been manifested by range of motion that more nearly approximates limitation of motion of the right arm midway between side and shoulder level as required for a 30 percent disability rating under DC 5201.


ORDER

A disability rating in excess of 20 percent for the right shoulder for the period between April 2, 2002, and September 4, 2003, is denied.  

A disability rating of 30 percent for the right shoulder, but no higher, for the period from September 4, 2003, is granted.  

	(CONTINUED ON NEXT PAGE)


REMAND

Unfortunately, another remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim regarding his left shoulder disability.  A February 2014 private treatment note documented that it was "plausible" that the Veteran's injury to his right shoulder could have "possibly aggravated the left shoulder" due to the subsequent increased use of the left shoulder.  Particularly, his right shoulder disability "necessitated him having to use his left shoulder extensively to perform significant activities."  Noting this report in its May 2014 Remand, the Board instructed the examining physician to provide an opinion on whether a left shoulder disability was had onset during a periods of active service OR was caused as a result of his right shoulder disability.  

In an August 2014 VA examination, the examiner opined that the Veteran's strain or impingement of the left shoulder was not "related to one time incident in the guard and much more likely from repetitive work at Tyson plant with heavy lifting for hours each day."  His rationale for the provided opinion was that there was no evidence to support a direct theory of entitlement.  The examiner concluded that it was less likely as not that there was "any evidence of left shoulder condition related to service and more likely related to [the Veteran's] employment and worsening with normal aging."  The Board finds the opinion is inadequate as no explanatory rationale for the conclusion was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disability, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Additionally, the examiner did not render an opinion on whether the Veteran's left shoulder condition was caused or was aggravated as a result of the Veteran's service-connected right shoulder disability, one of the questions asked in the Board's 2014 remand.  The February 2014 private treatment note suggested that it was plausible the Veteran's left shoulder condition had onset as a result of overuse of the left shoulder due to his right shoulder disability.  The Veteran has also claimed that his left shoulder condition was caused as a result of his right shoulder disability.  An opinion with regard to this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his left shoulder conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all left shoulder disabilities the Veteran has had at any time since he filed his claim in June 2002. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability, to include arthritis, had onset during the Veteran's active service or was caused by his active service; 

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability was caused or aggravated (permanently worsened) by his service-connected right shoulder disability;  specifically, in his opinion, the examiner is asked to address the February 2014 private treatment note that documented that it was "plausible" that the Veteran's injury to his right shoulder could have aggravated the Veteran's left shoulder due to the resulting increased use on the left shoulder.  Particularly, his right shoulder disability "necessitated him having to use his left shoulder extensively to perform significant activities."  

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay and medical evidence submitted by the Veteran as to the onset and continuity of the orthopedic symptoms since service.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation stating why this is so should be provided. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions.

2.  Review the examination report in light of the Board's explanation in this Remand as to why the August 2014 examination was inadequate.  If this examination is not adequate, take corrective action.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


